PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/368,135
Filing Date: 28 Mar 2019
Appellant(s): Srinivasaraghavan et al.



__________________
Garth D. Richmond
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0067945 A1) in view of Jarr (US 2018/0181569 A1) and further in view of Taylor (US 2018/0060325 A1) and Zwol (US 2018/0124444 A1).

Regarding Claim 1, Jain teaches a method comprising: calculating, by a computer device, a first relevance score for each content item of a set of content items identified in a catalog, wherein the first relevance scores correspond to a relevance of each content item with respect to a query term according to a term-weighting scheme; (“The text similarity or textual relevance of a query may be based on how the terms and number of terms in the query match to text associated with an identified object. In particular embodiments, a text-similarity sub -score may be based on matches between a query and words or phrases associated with an identified object (e.g., summary, subject, title, author, keywords, or body of text associated with an identified object). In particular embodiments, a text-similarity sub -score may be based on a number of text 
calculating, by the computer device, for each content item of the set of content items, a program title relevance score based on a first set of modifier values applied to the first relevance score; (“In particular embodiments, the social-networking system 160 may calculate, for each identified object, a plurality of category-scores corresponding to a plurality of categories, respectively… To calculate a category-score, the social-networking system 160 may calculate a plurality of sub-scores, which may be referred to as "axes" or "scoring axes," and then the weighted sub-scores may be used to calculate the category-score… category-scores may be calculated as a weighted average, a weighted product” Paragraph 0060-67. In order to determine a category score for a content item, a plurality of sub-scores [modifier values], such as a “recency” sub-score and an “author quality” sub-score, are calculated with respect to each category and combined in some way with a “text similarity” sub-score [first relevance score], such as using a weighted average or weighted product. “As an example and not by way of limitation, there may be a domain expert category, a celebrity category, a review category, a how-to category, a commentary category, a news category, or any other suitable category.” Paragraph 0058. Also see Paragraph 0078, which describes 
calculating, by the computer device, for each content item of the set of content items, a media personality relevance score based on a second set of modifier values applied to the first relevance score; (See the above explanation with respect to Paragraphs 0060-0067. Also see Paragraph 0078, which describes that the categories for which scores are calculated may be any predetermined category, including a “celebrity” [media personality] category. A “media personality” category would therefore have been obvious to one of ordinary skill in the art depending on the application of the disclosed scoring and ranking method.)
calculating, by the computer device, for each content item of the set of content items, a media network relevance score based on a third set of modifier values applied to the first relevance score; (See the above explanation with respect to Paragraphs 0060-0067 and 0078. A “media network” category would have therefore been obvious to one of ordinary skill in the art depending on the application of the disclosed scoring and ranking method. The “domain expert” category would also be an obvious variant of a “media network” category.)
calculating, by the computer device for each content item of the set of content items, a live programming event relevance score based on a fourth set of modifier values applied to the first relevance score; (See the above explanation with respect to 
ranking, by the computer device, each content item of the set of content items based on the program title relevance scores, the media personality relevance scores, the media network relevance scores, and the live programing event relevance scores; (“the social-networking system 160 may, for each selected category, rank the search results corresponding to the selected category based on the category-score for the categorized object corresponding to the search result. As an example and not by way of limitation, search results corresponding to objects with higher category-scores may be ranked higher” Paragraph 0087.)
receiving, by the computer device, a user input search term; (“The search query may be a text string or a search query submitted to the PHP process by a user or another process of social-networking system” Paragraph 0056-58. The categorized scoring and ranking process occurs in response to a user search query. See Figure 7 step 710. Also see Paragraph 0088 for an example of a search results interface after user input of a search term.)
generating, by the computer device and based on the search term, a user interface… corresponding to a first number of the ranked content items… (“In particular embodiments, higher ranked objects may be displayed above lower ranked objects.” Paragraph 0087. A plurality of ranked objects are presented to a user. See Figure 6 for an example of a content item returned in response to a user search query.)
Jain teaches presentation of search results in a user interface, Jain does not teach a user interface including multiple graphic icons corresponding to a first number of the ranked content items… and presenting, by the computer device via the user interface, the multiple graphic icons for selection by the user.
However, Jarr, which is similarly directed to categorized ranking of retrieved content items responsive to a user query (Paragraphs 0025-27, 0037, 0045-46), teaches a user interface including multiple graphic icons corresponding to a first number of the ranked content items… (“FIG. 3 illustrates an exemplary interface of a display 104 including visually diverse category representations of items 212A-212C across a variety of categories 250A-250C related to a search query… each of the visually diverse items is presented through an image associated with each item and a description of the corresponding item other than the category indicator 250A-250B may or may not be provided… the placement of the categories and their order may be determined based on a ranking of the categories and/or through the diversity or rankings of the items contained therein. Moreover, the order of the presented items (items 1-12) organized from left to right (or in some embodiments, top to bottom, bottom to top, right to left, etc.) may be determined based on the rank of each of the selected items” Paragraph 0047-48. See Figure 3, which shows a plurality of graphical icons 212A-212C that are presented in the user interface as a result of a user search query 106.)
and presenting, by the computer device via the user interface, the multiple graphic icons for selection by the user (“As such, in response to the search query, the user can receive a set of results from the catalog of items (e.g., products, media, services etc.) that are associated with the search query and are a representative, 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to present the retrieved relevant content items from the scoring and ranking method taught by Jain using a user interface with a plurality of selectable graphical icons taught by Jarr. Since both references are directed to retrieving content items based on categorized scores, the combination would yield predictable results. Furthermore, as taught by Jarr (Paragraph 0014), “This enables a user to obtain a representative set of images from a large and diverse result set and allows the user to identify the breadth of a result set in a small amount of information.” Furthermore, “The ability to display items a user desires can help the provider of the items, as the profit and/or revenue to the provider will increase if items of greater interest to the user are provided” (Jarr, Paragraphs 0024-0026).
Jain in view of Jarr does not teach that a first number of ranked content item that are currently available to a user and have associated rankings that exceed a first threshold value and a second number of ranked content items that are not currently available to the user and have associated ranking that exceed a second threshold value that is greater than the first threshold value.
However, Taylor, which is also directed to ranking query results, teaches a first number of ranked content item that have associated rankings that exceed a first threshold value (“After performance of the query… The search service 202 may compute a score for the items based on the matching, and rank results of the query based on the score computed for the items… The search service 202 may then provide the ranked results 214 to the client 210 for display. In some embodiments, only items that have a computed score over a particular threshold score may be provided within the ranked results 214.” Paragraph 0030. Also see Paragraphs 26 and 66, which similarly disclose a relevance threshold score.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the graphical presentation of ranked query results based on a combination of relevance sub-scores taught by Jain in view of Jarr by incorporating a threshold value in order to filter the available search results, as taught by Taylor. Since Taylor is also directed to ranking query results, the combination would yield predictable results. As taught by Taylor (Paragraph 0026), implementation of a threshold score “may decrease an amount of relevant query results (amount of data) provided from the search service to a client, thereby reducing processor and memory usage along with bandwidth usage due to reduced device-to-server communications.” 
Furthermore, Zwol, which is directed to a user interface providing both available and unavailable media items, teaches the first number of items that are currently available to a user (“The ranking 600C is associated with an availability period during which the particular media item is available to users of the media system server 110 in addition to the pre-availability elements associated with the media item” Paragraph 0044. Each item presented in the example user interface of Figure 5 has different availability states. For example, item 507 is currently available (See Paragraph 0038). In Jain, Jarr, and Taylor, it would have been further obvious for the query results to correspond to items currently available to the user.)
and a second number of ranked content items that are not currently available to the user (“the ranking 600A is associated with a pre-availability period, a period in which a particular media item is unavailable to users of the media system server 110 and in which pre-availability elements are also not presented to users of the media system server 110. The ranking 600B is associated with an intermediate or intermediate availability period, a period in which pre-availability elements associated with the particular media item are available to users of the media system server 110.” Paragraph 0044. A likelihood that each user would view the currently unavailable item is determined. If a high likelihood is determined, pre-availability elements are promoted and recommended to the user. While the likelihoods are used to determine a ranking of users, it would have been obvious that if a content item has a high likelihood of being viewed, it would be included in the ranked query results presented to the user in view of the algorithms taught by Jain, Jarr, and Taylor. Furthermore, Zwol also teaches presenting and recommending both items that are currently available to a user and promoted items that are not currently available to a user. See Paragraphs 0038-42 and 0063 and Figure 5 currently unavailable item 506 and upcoming availability indicator 516.)
and have associated ranking that exceed a second threshold value that is greater than the first threshold value (“the rankings 600 may be determined based on the likelihood of users to view a promoted media item, like "The New Show." The probabilities may be determined by the presentation engine 340 of FIG. 3 based on upper threshold 604A may separate a target group (first group 602A) from a reach group (second group 602B). The target group 602A represents a group that is very likely to view the particular media item when it becomes available… The third user group 602C, those users having a likelihood below the lower threshold 604B, may be users to whom no pre-availability elements associated with particular media item should to be shown. For example, because a user in the group 602C dislikes content similar to the particular media item, as determined based on the descriptors of the media item, related media items, and user activity data associated with the user, the presentation engine 340 may determine that presenting associated pre-availability elements would be counterproductive” Paragraph 0046-47. If a currently unavailable content item has a high likelihood of being viewed by a user, “pre-availability” content is recommended to the user (see Paragraphs 0038-0040 and 0051 and Figure 5 element 506). This occurs if the likelihood is above a second upper threshold that is greater than a first lower threshold (See Figure 6 thresholds 604A and 604B). If the likelihood that a user will view an unavailable content item is less than the second upper threshold but greater than the first lower threshold, than the pre-availability elements will be shown less frequently. If the likelihood that a user will view an unavailable content item is less than the first lower threshold, than the pre-availability elements will not be shown at all. The pre-availability elements are preview or promotional content for the currently unavailable content item. The upper threshold is used to determine whether this preview/ promotional content for the unavailable item should be presented to the user. If a user 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the graphical presentation of ranked query results based on relevance scores being above a threshold value taught by Jain in view of Jarr and Taylor by incorporating the presentation of both available and currently unavailable content items based on two thresholds, as taught by Zwol. It would have been obvious for the unavailable content items to be scored and ranked using the same algorithm taught by Jain discussed above. It would have been further obvious to use a relevance threshold as taught by Taylor instead of the likelihood threshold taught by Zwol since the two metrics are related. Use of an upper threshold in addition to a lower threshold to determine whether elements associated with unavailable content items are presented in the ranked query results would improve the user experience by limiting content that may not be of significant relevance to a user. As taught by Zwol (Paragraph 0047), “The presentation of associated pre-availability elements may be counterproductive in that the user is determined to be likely to dislike the media item or the presentation may be counterproductive in that it would displace promotion of media items that the user is more likely to enjoy and watch.”
Claim 8 is directed to network device and recites substantially the same limitations as claim 1. Claim 8 is therefore rejected using the same reasoning described above.
Claim 15 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 1. Claim 15 is therefore rejected using the same reasoning described above.


Regarding Claim 2, Jain in view of Jarr, Taylor, and Zwol further teaches wherein each of the first set of modifier values, the second set of modifier values, the third set of modifier values, and the fourth set of modifier values include a selection history parameter (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history]. Also see Paragraphs 0093-94, which discuss determining coefficients used in relevance scores based on past user actions.)
Claim 9 is directed to a network device and recites substantially the same limitations as claim 2. Claim 9 is therefore rejected using the same reasoning described above.

Regarding Claim 3, Jain in view of Jarr, Taylor, and Zwol further teaches wherein each of the first set of modifier values, the second set of modifier values, the third set of modifier values, and the fourth set of modifier values include a popularity index parameter (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including the popularity of the content item with respect to the category. Also see Paragraph 0066, which discusses using a popularity parameter such as a number of “likes” to determine an “author quality” sub-score.)
Claim 10 is directed to a network device and recites substantially the same limitations as claim 3. Claim 10 is therefore rejected using the same reasoning described above.

Regarding Claim 4, Jain in view of Jarr, Taylor, and Zwol further teaches wherein the multiple graphic icons include a program title, a media network identifier, information concerning a media personality, and a title of a live programming event (Jarr, “For instance, a search query for a movie franchise may have products associated with it across many categories including movies, television shows, clothing, novelty goods, etc.” Paragraph 0016. “each of the visually diverse items is presented through an image associated with each item and a description of the corresponding item other than the category indicator 250A-250B” Paragraph 0047. See Figure 3 category indicators 250A-250C. In view of Jain (Paragraphs 0058, 0078), it would be obvious for these category indicators to include the names of the categories such as “news” and “celebrity”. It would be obvious for one of ordinary skill in the art to include a “program title”, a “media network”, a “media personality”, or a “live programming event” category, or any predetermined category and the information for that category on the user interface using the category indicators.)
Claim 11 is directed to a network device and recites substantially the same limitations as claim 4. Claim 11 is therefore rejected using the same reasoning described above.
Claim 17 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 4. Claim 17 is therefore rejected using the same reasoning described above.

Regarding Claim 6, Jain in view of Jarr, Taylor, and Zwol further teaches wherein the second set of modifier values include a personality selection history parameter, and a personality popularity index parameter (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history] and the popularity of the content item with respect to the category.)
that is based on an amount of professional recognition received by a media personality (Jain, “for a search query related to STAR WARS (e.g., "Wookiee planet"), an identified object may have a higher author-quality sub-score if it is authored by George Lucas, the creator of STAR WARS, while another identified object associated with an author unrelated to the query may have a lower author-quality sub-score. In particular embodiments, an author-quality sub-score may be based in part on a number of "likes" or views an author has received or a measure of the author's global popularity on the online social network. In particular embodiments, an author-quality sub-score may be based in part on a number of connecting edges 206 to nodes associated with a particular author” Paragraph 0066. Note: “an amount of professional recognition received by a media personality” is being interpreted under BRI as a measure of popularity of the media personality. The measure of popularity taught by Paragraph Jain is a number of likes or other measure of global popularity, such as the number of connecting edges in a social graph.)
Claim 13 is directed to a network device and recites substantially the same limitations as claim 6. Claim 13 is therefore rejected using the same reasoning described above.
Claim 19 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 6. Claim 19 is therefore rejected using the same reasoning described above.

Regarding Claim 16, Jain in view of Jarr, Taylor, and Zwol further teaches wherein each of the first set of modifier values, the second set of modifier values, the third set of modifier values, and the fourth set of modifier values include a selection history parameter and a popularity index parameter (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history] and the popularity of the content item with respect to the category. Also see Paragraph 0066, which discusses using a popularity parameter such as a number of “likes” to determine an “author quality” sub-score, and see Paragraphs 0093-94, which discuss determining coefficients used in relevance scores based on past user actions.)

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0067945 A1) in view of Jarr (US 2018/0181569 A1) and further in view of Taylor (US 2018/0060325 A1), Zwol (US 2018/0124444 A1), and Peters (US 2013/0144856 A1).

Regarding Claim 5, Jain in view of Jarr, Taylor, and Zwol teaches all the limitations of claim 1, on which claim 5 depends.
Jain in view of Jarr, Taylor, and Zwol further teaches wherein the first set of modifier values include a content title selection history parameter, a content popularity index parameter… (Jain, “The factors associated with a scoring axis may include, for example, social-graph information (such as, for example, degree of separation between social-graph nodes, social-graph affinity, or social relevance, each of which may be its own axis), recency, topic relevance, author quality, text similarity, popularity, proximity, a user's search history, or other suitable factors” Paragraph 0061. Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history] and the popularity of the content item with respect to the category.)
and a content time decay parameter (Jain, “A recency value may correspond to how recently an associated object was generated, created, posted, sent, received, viewed, or commented on. For example, a recency value associated with an identified object may be determined based on a time or date associated with the object compared with the current time or date. Objects associated with more recent dates may have higher recency-value sub -scores than objects associated with dates further in the past. A recency value may be calculated using a decay function, such as a Gaussian decay function, a linear decay function, an exponential decay function, or any other suitable function” Paragraph 0064. A “recency” sub-score [decay parameter] is calculated using 
Jain in view of Jarr, Taylor, and Zwol does not explicitly teach a content title ratings index parameter.
However, Peters, which similarly teaches modifying a search query relevance score using boosting factors (Paragraph 0051), teaches a content title ratings index parameter (“boosting factors are applied to these remaining, relevant documents so that more relevant documents will have higher scores. In the preferred embodiment, the following boosting factors are used: a Lucene Score; a "Document Rating" boosting coefficient” Paragraph 0073. See Paragraph 0007 and 0075, which further describe boosting a relevance score based on user ratings.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the categorized ranking and presentation of search results using a combination of relevance sub-scores taught by Jain in view of Jarr, Taylor, and Zwol by including user ratings as a sub-score as taught by Peters. Since both references are directed to producing more relevant search result by using a combination of textual relevance scores and contextual factors, the combination would yield predictable results. Such a combination would improve the user experience by presenting the user with more relevant results.
Claim 12 is directed to a network device and recites substantially the same limitations as claim 5. Claim 12 is therefore rejected using the same reasoning described above.
Claim 18 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 5. Claim 18 is therefore rejected using the same reasoning described above.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0067945 A1) in view of Jarr (US 2018/0181569 A1) and further in view of Taylor (US 2018/0060325 A1), Zwol (US 2018/0124444 A1), and Tseng (US 2014/0250180 A1).


Regarding Claim 7, Jain in view of Jarr, Taylor, and Zwol teaches all the limitations of claim 1, on which claim 7 depends.
Jain in view of Jarr, Taylor, and Zwol further teaches wherein the fourth set of modifier values include an event selection history parameter, an event popularity index parameter… (Jain, See Paragraph 0061: Sub-scores [modifiers] are calculated for each category, including a user’s search history [selection history] and the popularity of the content item with respect to the category.)
and an event time decay parameter (Jain, See Paragraph 0064: A “recency” sub-score [decay parameter] is calculated using a decay function for each category score for each content item. An example of a “recency” sub-score calculated for each category is shown in Figure 4B.)
Jain in view of Jarr, Taylor, and Zwol does not teach an event seasonality index parameter.
However, Tseng, which is directed recommending videos to a user based on a combination of coefficient factors (Abstract), teaches an event seasonality index parameter (“an immediacy of the video being ranked is a coincident coefficient factor. The immediacy of the video describes or indicates a time remaining until the video is watchable by or otherwise available to the user. For example, the immediacy coefficient factor may describe a time until a show is broadcast. As another example, a video that will be available in twenty minutes has a higher immediacy than a video that will be available in a week” Paragraph 0035. Videos that have not yet been broadcast are equivalent to an event. The system determines a score for a relevance boosting factor based on how close the video is to becoming available.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the categorized ranking and presentation of search results using a combination of relevance sub-scores taught by Jain in view of Jarr, Taylor, and Zwol by including an immediacy or seasonality sub-score as taught by Tseng. Since both references are directed to producing more relevant search result by using a combination of contextual factors, the combination would yield predictable results. Such a combination would improve the user experience by presenting the user with more relevant results.
Claim 14 is directed to a network device and recites substantially the same limitations as claim 7. Claim 14 is therefore rejected using the same reasoning described above.
Claim 20 is directed to a non-transitory computer-readable storage medium and recites substantially the same limitations as claim 7. Claim 20 is therefore rejected using the same reasoning described above.

(2) Response to Arguments

A. The 35 U.S.C. 103 Rejections of Claims 1, 8, and 15 in view of JAIN, JARR, TAYLOR, and VAN ZWOL are proper.

	The appellant argues on Pages 10-15 that TAYLOR and VAN ZWOL do not teach, in particular, the limitations “a second number of the ranked content items that are not currently available to the user and have associated rankings that exceed a second threshold value that is greater than the first threshold value”. (1) The appellant elaborates that TAYLOR at most teaches a single threshold for displaying ranked items that were retrieved in a search and that the combination with the upper and lower thresholds taught by VAN ZWOL would not result in the invention as claimed. (2) The appellant further elaborates that VAN ZWOL does not describe the ranking of content items and merely describes the ranking of users. (3) The appellant argues that the result of VAN ZWOL is applying a single threshold irrespective of item availability since the upper and lower thresholds are uniformly applied regardless of the availability of the item, which is in contrast to providing a second threshold for presenting unavailable items that is greater than the first threshold used to present available content items, as required by the independent claims. (4) The appellant argues that the examiner’s 
In response to appellant's arguments, and as further discussed in sections (1)-(4) below, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981):

(1) The appellant argues on Page 11 that the combination of TAYLOR and VAN ZWOL would merely result in three groups of ranked items: one group of items ranked above an upper threshold, one group of items ranked below a lower threshold, and one group of items ranked between the two thresholds, irrespective of the items availability. The examiner disagrees with this narrow interpretation of the references. TAYLOR teaches using a relevance threshold score to present a user with the most relevant items related to their query. See Paragraph 30 of TAYLOR, which is partially reproduced below, as well as Paragraphs 26 and 66, which similarly disclose this feature. TAYLOR therefore teaches “a first number of the ranked content items that… have associated rankings that exceed a first threshold value”, as required by claim 1. 
“The search service 202 may compute a score for the items based on the matching, and rank results of the query based on the score computed for the items… The search service 202 may 
While not explicitly stated by TAYLOR, JAIN, or JARR it would have been obvious to one of ordinary skill in the art that the results of a query in these references would be content items “that are currently available to a user”. Nevertheless, the examiner relied on VAN ZWOL to teach “content items that are currently available to a user” and “content items that are not currently available to the user”. See Paragraphs 38-44 and 63 of VAN ZWOL and Pages 10-11 of the Final Rejection. In summary, VAN ZWOL teaches content items in a media database that have three different availability periods. Content items in the “pre-availability period” and “intermediate availability period” would correspond to content items “that are not currently available to the user”. When the content item enters the “intermediate availability period”, while the actual item is still unavailable to the user, pre-availability elements may be presented to the user. A visual representation of this is shown in Figure 5 of VAN ZWOL, in which a plurality of promoted media items 508 and a plurality of recommended media items 514 are presented to the user. Items 506 and 516 correspond to media items in this intermediate availability period, wherein the items are unavailable to the user and yet presented to the user amongst the items that are available to the user. 
VAN ZWOL also teaches the use of two thresholds to rank the likeliness that a group of users will consume the content item during these availability periods. See Paragraphs 0046-47. When the content item is in the intermediate availability period, users ranked above the second threshold are determined to be highly likely to view the 
“The target group 602A represents a group that is very likely to view the particular media item when it becomes available. For example, the target group 602A may be defined as the group of users having a probability of consuming the media item that exceeds 75%, which would then be the upper threshold 604A. The upper threshold 604A may be lower or higher in some other embodiments… The third user group 602C, those users having a likelihood below the lower threshold 604B, may be users to whom no pre-availability elements associated with particular media item should to be shown. For example, because a user in the group 602C dislikes content similar to the particular media item, as determined based on the descriptors of the media item, related media items, and user activity data associated with the user, the presentation engine 340 may determine that presenting associated pre-availability elements would be counterproductive. The presentation of associated pre-availability elements may be counterproductive in that the user is determined to be likely to dislike the media item or the presentation may be counterproductive in that it would displace promotion of media items that the user is more likely to enjoy and watch.” (Van Zwol, Paragraphs 46-47)
TAYLOR teaches a first relevance threshold for presenting content items that are determined to be relevant to a user. These content items would correspond to content items that are available to the user. The teachings of VAN ZWOL described above by applying an upper threshold. VAN ZWOL in Paragraph 47 teaches that the unavailable content items should not be presented if it is determined that the user would not be interested in the items. In view of VAN ZWOL and TAYLOR, it would have been obvious to one of ordinary skill in the art to use a second, greater relevance threshold in which unavailable content items are presented to the user if their relevance scores exceed the second threshold. Use of relevance thresholds is known in the art, as supported by TAYLOR, and one of ordinary skill in the art would have known that applying a greater relevance threshold to ranked content items would accomplish the goal of recommending to a user only those content items that are highly likely to be viewed by the user. The combination of VAN ZWOL with the content item recommendation algorithm taught by JAIN in view of JARR and TAYLOR would therefore result in the presentation of unavailable content items, such as items 506 and 516 in Figure 5 of VAN ZWOL, when their relevance scores are above an upper threshold.

(2) The appellant argues on Page 12 that nowhere in VAN ZWOL is the ranking of content items described. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
Furthermore, VAN ZWOL teaches presentation of a list of recommended items (See Figure 5 list 514) and therefore at least suggests the ranking and/or filtering of content items for a user. As discussed in Paragraphs 46-47 of VAN ZWOL, an unavailable content item is presented to a user if it is highly likely that the user will view the content item when it becomes available, and an unavailable content item is not presented to a user if it is unlikely that the user will view the content item when it becomes available. If a user is very likely to view a content item, then the content item would have a high degree of relevance to the user. Similarly, if a user is unlikely to view a content item, then the content item would have a low degree of relevance. It therefore would have been obvious to one of ordinary skill in the art to present ranked recommendations of content items to a user based on relevance score thresholds, such as in TAYLOR, instead of ranking the users for each content item based on likelihood since both methods are obvious variants of each other.

(3) The appellant argues on Pages 13-14 that VAN ZWOL, with reference to Figure 6, merely teaches a single upper threshold that is uniformly applied across each 
As discussed in (1) above and the Advisory action, TAYLOR teaches use of a relevance threshold to rank content items that are currently available to a user. TAYLOR does not teach a second threshold that is greater than the first threshold that a relevance score of an unavailable content item must be greater than in order for the item to be presented to the user. However, VAN ZWOL teaches, “The target group 602A represents a group that is very likely to view the particular media item when it becomes available. For example, the target group 602A may be defined as the group of users having a probability of consuming the media item that exceeds 75%, which would then be the upper threshold 604A” (Paragraph 0046). VAN ZWOL also teaches “the models depicted in the plot 700 may be used to determine the second threshold 604B, which may determine the set of users to whom pre-availability elements (which may be referred to as promotional elements after availability begins at day 0) should be shown in the user interface 500” (Paragraph 0051). The target group 602A is therefore a group of users to whom pre-availability elements would be presented since the currently unavailable content item is determined to be of very high relevance to those users. 
The substance of VAN ZWOL is not whether it teaches an upper threshold in the pre-availability/intermediate periods that is greater than the upper threshold in the availability period. Target and reach groups 602A-B, as discussed in Paragraph 51, are even in the availability period of the content item, not the presentation of the now available content item itself. See Paragraph 48, which further emphasizes that users that have consumed the now available content item are not included in the ranking. 
Rather, VAN ZWOL was relied upon for teaching the presentation of currently unavailable content items (as shown in Figure 5) and for teaching a more restrictive, upper threshold that is greater than a lower threshold and that corresponds to a high relevance of a currently unavailable content item to a user. Whether or not pre-availability elements (i.e. preview elements for a content item that is “not currently available”) should be presented to a user by the UI is therefore determined by a more restrictive threshold. In combination with TAYLOR, it would have been obvious to one of ordinary skill in the art to implement a more restrictive upper relevance score threshold for presenting unavailable content items (i.e. preview elements for those items) that are ranked above that upper threshold.

(4) The appellant argues on Page 15 that the combination of TAYLOR and VAN ZWOL “constitutes the teachings of the Examiner” and that the explanation lacks proper motivation for why one of ordinary skill in the art would- not merely could- have been motivated to make the combination. The examiner respectfully disagrees.
In response to the appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). JAIN, JARR, TAYLOR, and VAN ZWOL represent the knowledge within the level of ordinary skill at the time of the claimed invention. The teachings of TAYLOR and VAN ZWOL are discussed in detail in arguments (1)-(3) above and provide proper justification for why a person of ordinary skill would have reasonably combined the teachings of TAYLOR and VAN ZWOL to arrive at the disputed limitations of the claimed invention.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as discussed on Page 9 of the Final Rejection, TAYLOR teaches in Paragraph 26 that “implementation of the threshold score, may decrease an amount of relevant query results (amount of data) provided from the search service to a client, thereby reducing processor and memory usage along with bandwidth usage due to reduced device-to-server communications.” This motivation also applies to the implementation of a more restrictive upper threshold for determining whether 

B. The 35 U.S.C. 103 Rejections of Claims 2-6, 9-13, 16-19 are proper.

	The appellant argues on Pages 16-17 that dependent claims 2-6, 9-13, and 16-19 are allowable on virtue of their dependencies. However, since the 35 U.S.C. 103 rejections of claims 1, 8, and 15 are proper as described in the above section, the appellant’s arguments are respectfully moot.



C. The 35 U.S.C. 103 Rejections of Claims 7, 14, and 20 in view of JAIN, JARR, TAYLOR, VAN ZWOL, and TSENG are proper.

The appellant argues on Pages 18-19 that TSENG does not disclose the claimed “an event seasonality index parameter” as recited by claims 7, 14, and 20. The examiner respectfully disagrees. 
In response to the appellant’s argument that the references fail to show certain features of the appellant’s invention, it is noted that the features upon which the appellant relies (i.e., “based on past viewership data for the event and/or similar events, for a given time-of-day, day-of-week, week-of-month, month-of-year with respect to the time/day/month/year of the query” as disclosed in Paragraph 27 of the specification) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 7, 14, and 20 merely recite “an event seasonality index parameter” as a member of a fourth set of modifier values. This limitation in the claims is therefore interpreted broadly since it is recited broadly and limitations from the specification are not read into the claims. TSENG teaches an “immediacy” coefficient factor used in a ranking algorithm for a media item, where the immediacy coefficient is for indicating the time remaining until the video is watchable by the user. The time remaining, as discussed in Paragraph 35 of TSENG, is within minutes or within a week. It would have been obvious for this immediacy modifier value to also reflect days or months remaining until the program is available to the user, and thus reflect a seasonal availability of the that describes a timeframe for when the media item will be available to the user. The feature of the event seasonality index parameter being “based on past viewership data for the event and/or similar events” is not recited by the claims and is not considered when construing the claims. Furthermore, the combination of TSENG with the other prior art, in particular JAIN, would have been obvious to one of ordinary skill in the art since it would merely amount to incorporating another type of relevance sub-score when determining the category scores of the retrieved media items. See Page 20 of the Final Rejection.
Since the teachings of TSENG read on the “event seasonality index parameter”, the 35 U.S.C. 103 rejections of claims 7, 14, and 20 over JAIN, JARR, TAYLOR, VAN ZWOL, and TSENG are proper.









Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/RAMI R OKASHA/Examiner, Art Unit 2173                                                                                                                                                                                                        



Conferees:

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.